DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 24, 2022.  As directed by the amendment: claims 1, 3-4, 9-10, 16 and 19 have been amended, claims 2, 13 and 18 have been cancelled, and no claims have been added.  Thus, claims 1, 3-12, 14-17 and 19-20 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the drawing objection and §112 rejections of the previous action, except for claim 12 which is set forth below.
Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. Applicant argues on page 7 of the Remarks newly amended claim 1, arguing that Wagner is silent as to the latching tabs 76, 76’ of the sleeve D engaging with the male coupling member B, at all, much less to a bottom facing edge of either 10 or 12 of male coupling member B, and therefore is also silent as to “the engagement surface of each member engages a bottom facing edge of the male luer connector”.  In response, Examiner notes that while Applicant appears to be referencing B as the male luer connector, this is not the interpretation set forth by Examiner.  Instead, the priming device of Wagner is elements B and D, and elements B and D are fully capable of engaging a bottom-facing edge of a male luer connector.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the inner cross-sectional width of the first end is equal to an outer cross-sectional width of the outlet port of the male luer connector” which is indefinite because the scope of the claim cannot be determined because the width of the priming device is being compared to a width of the male luer connector which is not positively recited.  For purposes of examination, the cross-sectional width of the outlet port of the male luer connector is interpreted to be equal to the inner cross-sectional width of the first end. 
Claim 12 recites components of a male luer connector including “the post”, “the luer portion”, “the fluid path”, “the inlet port”, and “the male luer connector”.  These limitations are not positively recited in claims 1 and 11 from which claim 12 depends, and it is not clear whether the male luer connector and its specific components are now being positively recited because it is not part of the claimed priming device recited in the preamble.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (Wagner), US 5,330,235.
Regarding claim 1, Wagner discloses a priming device (priming device consisting of both male coupling member B, col. 3 line 33, and sleeve D, col. 3 line 35, and shown in Figs. 1-2) for use with a male luer connector (an intended use), the priming device comprising: a housing (male coupling member B, and shown in Figs. 8-9) defining a chamber (bore 18, col. 3 line 59) and an inlet port (inlet port, see annotated Fig. 9 below), wherein the chamber and the inlet port are fluidly coupled, the housing comprising an opening (opening, see annotated Fig. 9 below) extending from within the chamber to outside the housing and configured to permit a gas to exit the chamber (the housing is fully capable of permitting a gas to exit the chamber); a sleeve (sleeve D, col. 3 line 35, and shown in Figs. 3-7) having an open first end (second end 54, col. 4 line 61) configured to couple with a male luer connector (the sleeve D is fully capable of coupling with a male luer connector, such as the male luer connector shown in Fig. 4 of US 2006/0142735 A1), a second end (sleeve shoulder 58, col. 4 line 68) coupled to the housing, and an axis (axis is the centerline of sleeve D through first and second ends) between the first end and the second end, wherein the sleeve defines at least one window (window, see annotated Fig. 4 below); an arm (arm, see annotated Fig. 4 below) extending from a bottom of each window toward the first end; and a member (latching member 72, col. 5 line 17) extending radially from an inner surface of each arm (Fig. 5), wherein each member comprises a ramp surface (ramp surface, see annotated Fig. 5 below), an engagement surface (engagement surface, see annotated Fig. 5 below) extending transversely to the ramp surface, and an apex area (apex area, see annotated Fig. 5 below) that transitions between the ramp surface and the engagement surface, wherein when the priming device is in a priming-ready configuration with the male luer connector, the male luer connector is partially inserted into the sleeve and the engagement surface of each member engages a bottom-facing edge of the male luer connector (this is being interpreted as a functional limitation, and the priming device is fully capable of engaging a bottom-facing edge of the male luer connector when the male luer connector is partially inserted into the sleeve).  

    PNG
    media_image1.png
    287
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    541
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    616
    833
    media_image3.png
    Greyscale

Regarding claim 3, Wagner discloses the priming device of Claim 1, wherein two arms are positioned opposite one another (Fig. 5), wherein when the priming device is in a priming configuration with the male luer connector, each arm flexes away from the axis such that a cross-sectional width between the apex areas is at least equal to an outer surface of the male luer connector (the priming device is fully capable of being used with a male luer connector such that when each arm flexes away from the axis because after the male luer connector engages the arms, it will then displace the arms away from the axis such that a cross-sectional width between the apex areas is at least equal to an outer surface of a male luer connector).  
Regarding claim 4, Wagner discloses the priming device of Claim 3, wherein the inlet port is advanced over a portion of a male luer connector stem to fluidly couple the housing with the male luer connector, thereby creating a fluid pathway between the male luer connector and the chamber (the priming device fully capable of being used with a male luer connector stem of a male luer connector such that when the inlet port is advanced over a portion of a male luer connector stem to fluidly couple the housing with a male luer connector, fluid pathway is created between the male luer connector and the chamber).  
Regarding claim 7, Wagner discloses the priming device of Claim 1, wherein the opening extends through a portion of the housing (portion of the housing, see annotated Fig. 9 below) opposite the inlet port.

    PNG
    media_image4.png
    287
    737
    media_image4.png
    Greyscale
 
Regarding claim 8, Wagner discloses the priming device of Claim 1, wherein the open first end of the sleeve has an inner cross-sectional width configured to receive an outlet port of the male luer connector (the open first end of the sleeve is fully capable of receiving an outlet port of a male luer connector).  
Regarding claim 9, Wagner discloses the priming device of Claim 8, wherein the inner cross-sectional width of the first end is equal to an outer cross-sectional width of the outlet port of the male luer connector such that the outlet port is press fit into the sleeve partially toward the second end of the sleeve (the priming device is fully capable of being used with a male luer having an outlet port such that the inner cross-sectional width of the first end is equal to an outer cross-sectional width of the outlet port such that the outlet port is press fit into the sleeve partially toward the second end of the sleeve).  
Regarding claim 10, Wagner discloses the priming device of Claim 8, wherein when the priming device is in a priming-ready configuration, the engagement surface of each member contacts an edge of the outlet port of the male luer connector to prevent insertion of the male luer connector beyond the member (the priming device is fully capable of being used with a male luer connector having an outlet port such that the when the priming device is in a priming-ready configuration, the engagement surface of each member contacts an edge of the outlet port to prevent insertion of the male luer connector beyond the member).  
Regarding claim 11, Wagner discloses the priming device of Claim 1, and claim 1 does not positively recite the male luer connector.  Claim 11 does not positively recite the male luer connector but the does further limit the male luer connector, which is interpreted to be further limiting the functional use of the priming device.  Therefore, the priming device of Wagner is fully capable of being used with a male luer connector, wherein the male luer connector comprises: an inlet port, an outlet port, and a body between the inlet port and the outlet port; a luer portion extending from within the body toward the outlet port, wherein a fluid path extends from the inlet port through the body and luer portion; and a post extending through the fluid path in the luer portion.
Regarding claim 12, Wagner discloses the priming device of Claim 11, wherein: in a closed position, the post seals an open tip of the luer portion thereby closing the fluid path; and in an open position, the post is retracted toward the inlet port of the male luer connector and into the luer portion, thereby opening the fluid path (this is being interpreted as a functional limitation, wherein the priming device is fully capable of being used with a male luer connector, wherein: in a closed position, the post seals an open tip of the luer portion thereby closing the fluid path; and in an open position, the post is retracted toward the inlet port of the male luer connector and into the luer portion, thereby opening the fluid path).
Regarding claim 14, Wagner discloses the priming device of Claim 1, wherein an outer surface of the housing comprises one or more channels (shoulder 20, col. 3 line 64, and shown in Fig. 8) between the second end of the sleeve and the opening to increase rigidity of the priming device, and provide increased torsional leverage when coupling or decoupling the sleeve with the male luer connector (the shoulder is fully capable of increasing rigidity of the priming device, and providing increased torsional leverage when coupling or decoupling the sleeve with the male luer connector).
Regarding claim 15, Wagner discloses the priming device of Claim 1, further comprising one or more ribs (keyed portions 114, col. 6 line 18, and shown in Fig. 8) extending along an outer surface of the housing between the second end of the sleeve and the opening to increase rigidity of the priming device, and provide increased torsional leverage when coupling or decoupling the sleeve with the male luer connector (the keyed portions are fully capable of increasing rigidity of the priming device, and providing increased torsional leverage when coupling or decoupling the sleeve with the male luer connector).
Regarding claim 16, Wagner discloses a priming device for use with a male luer connector, the priming device comprising (claim limitation mapped as above for claim 1, unless otherwise noted below): a housing defining a chamber and an inlet port fluidly coupled to the chamber, the housing comprising an opening extending through a portion of the housing opposite the inlet port, the opening configured to permit a gas to exit the chamber; a sleeve having an open first end configured to couple with a male luer connector, a second end coupled to the housing; and at least one window defined through the sleeve, the at least one window comprising an arm extending toward the first end and the arm including at least one member extending radially from an inner surface of each arm, wherein when the priming device is in a priming-ready configuration with the male luer connector, the male luer connector is partially inserted into the sleeve and the engagement surface of each member engages a bottom-facing edge of the male luer connector.  
Regarding claim 17, Wagner discloses the priming device of Claim 16, wherein each member comprises a ramp surface (ramp surface, see annotated Fig. 5 below), an engagement surface (engagement surface, see annotated Fig. 5 below) extending transversely to the ramp surface, and an apex area (apex area, see annotated Fig. 5 below) that transitions between the ramp surface and the engagement surface.  

    PNG
    media_image3.png
    616
    833
    media_image3.png
    Greyscale

Regarding claim 19, Wagner discloses the priming device of Claim 17, wherein an axis is defined between the first end and the second end of the sleeve and when the priming device is in a priming configuration with the male luer connector, two arms are positioned opposite one another and each arm flexes away from the axis such that a cross-sectional width between the apex areas is at least equal to the outer surface of the male luer connector (the priming device is fully capable of being used with a male luer connector such that when each arm flexes away from the axis because after the male luer connector engages the arms, it will then displace the arms away from the axis such that a cross-sectional width between the apex areas is at least equal to an outer surface of a male luer connector).  
Regarding claim 20, Wagner discloses the priming device of Claim 16, further comprising one or more ribs (keyed portions 114, col. 6 line 18, and shown in Fig. 8) extending along an outer surface of the housing between the second end of the sleeve and the opening to increase rigidity of the priming device, and provide increased torsional leverage when coupling or decoupling the sleeve with the male luer connector (the keyed portions are fully capable of increasing rigidity of the priming device, and providing increased torsional leverage when coupling or decoupling the sleeve with the male luer connector).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bonnal et al. (Bonnal), US 2012/0192968 A1.
Regarding claim 5, Wagner discloses the priming device of Claim 1.
Wagner does not teach wherein a filter is disposed in the opening, but does teach use of the couplings for fluid lines, which includes air lines.  
However, Bonnal teaches connectors 100 wherein a filter (porous membrane 114, also known a hydrophobic filter, P0067) is disposed in the opening (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the priming device of Wagner with the hydrophobic filter of Bonnal disposed in the opening of Wagner for the purpose of allowing gaseous particles to pass through and blocking liquid particles, thus providing a flow path for air, as taught by Bonnal P0067, while filtering out liquids.
Regarding claim 6, Wagner in view of Bonnal teaches the priming device of Claim 5, wherein the filter comprises a hydrophobic filter (Bonnal, hydrophobic filter, P0067).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783